F I L E D
                                                                                                United States Court of Appeals
                                                                                                        Tenth Circuit
                                                      PUBLISH
                                                                                                         January 2, 2007
                             U N I T E D S T A T E S C O U R T O F A P P E A L S Elisabeth A. Shumaker
                                                                                     Clerk of Court
                                            TENTH CIRCUIT



 U N ITED STA TES O F A M ER IC A ,

           P l a in t i f f - A p p e ll e e ,
 v.                                                                                  No. 06-2148
 JAV IER SAEN Z-GO M EZ,

           D efendant-A ppellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW M EXICO
                      (D .C . N o. C R -05-2760-JC )


S u b m i t t e d o n t h e b r ie f s :

J o s e p h W . G a n d e rt , A s s i s t a n t F e d e r a l P u b l i c D e f e n d e r , A l b u q u e r q u e , N e w
M exico, for D efendant-A ppellant.

D a v id C . I g l e s ia s , U n i t e d S t a te s A t t o r n e y; W i l l i a m J . P f l u g r a th , A s s i s t a n t
U n i t e d S t a te s A t t o r n e y, D i s t r i c t o f N e w M e x ic o , A l b u q u e r q u e , N e w M e x ic o ,
f o r P l a in t i f f - A p p e ll e e .


B e f o r e B R I S C O E , E B E L , a n d T Y M K O V I C H , C i r c u it J u d g e s .


B R I S C O E , C i r c u it J u d g e .


         D e f e n d a n t J a v ie r S a e n z -G o m e z p le a d e d g u i l t y t o i l l e g a l r e e n tr y a f te r

r e m o v a l f o ll o w i n g a c o n v ic ti o n f o r a n a g g ra v a te d f e l o n y i n v i o l a ti o n o f 8
U . S . C . § 1 3 2 6 ( a ) ( 1 ) , ( 2 ) , a n d ( b ) ( 2 ) a n d w a s s e n t e n c e d t o a t h i r t y- m o n t h

t e r m o f im p r i s o n m e n t. O n a p p e a l , S a e n z -G o m e z a r g u e s t h a t t h e d is t r i c t

c o u r t e r r e d in e n h a n c i n g h i s s e n te n c e p u r s u a n t t o 8 U .S . C . § 1 3 2 6 ( b ) ( 2 ) a n d

U . S . S . G . § 2 L 1 .2 (b )( 1 )( B ). W e e x e r c is e ju r i s d ic tio n p u r s u a n t to 2 8 U .S .C . §

1291 and affirm .1

                                                                 I.

              O n F e b r u a r y 1 3 , 2 0 0 1 , a s t a te g r a n d ju r y r e tu r n e d a tw o - c o u n t

indictm ent charging Saenz-G omez w ith possession w ith intent to distribute

h e r o i n a n d c o n s p i r a c y t o d i s t r i b u t e h e ro i n . S a e n z -G o m e z p le a d e d n o t

g u i l t y. A j u r y f o u n d h im g u i l t y o f b o th c o u n ts a n d th e s t a te c o u rt s e n te n c e d

h i m t o a tw e lv e -ye a r t e r m o f im p r i s o n m e n t, b u t s u s p e n d e d h is s e n te n c e a n d

p l a c e d h i m o n p r o b a ti o n f o r f iv e ye a rs . T h e c o u rt f il e d a w r i t t e n ju d g m e n t

a n d s e n te n c e o n A p r i l 2 3 , 2 0 0 3 . O n M a y 2 , 2 0 0 3 , b e f o r e d e f e n s e c o u n s e l

f il e d a n o ti c e o f a p p e a l , t h e I m m i g r a ti o n a n d N a tu r a li z a ti o n S e r v i c e (“ I N S ” )

d e p o r t e d S a e n z - G o m e z to M e x ic o , p u r s u a n t t o e x p e d it e d r e m o v a l

p r o c e e d i n g s b a s e d o n S a e n z - G o m e z ’s c o n v ic ti o n . S a e n z -G o m e z ’s c o u n s e l

filed a timely notice of appeal on M ay 20, 2003, from the 2003 state

c o n v ic ti o n . O n M a y 4 , 2 0 0 4 , S a e n z -G o m e z w a s a g a in r e m o v e d f r o m t h e



          1
             A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h is p a n e l h a s
determined unanimously that oral argument would not materially assist in
t h e d e t e r m in a t i o n o f t h i s a p p e a l . S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .
3 4 . 1 ( G ) . T h e c a s e i s , t h e r e f o r e , o r d e r e d s u b m i t te d w i t h o u t o r a l a r g u m e n t .

                                                                -2-
U n i t e d S t a te s b y i m m i g r a ti o n a u th o r i t i e s f o r i l l e g a l r e e n tr y. T h e N e w

M e x ic o C o u r t o f A p p e a ls a f f i r m e d S a e n z - G o m e z ’s 2 0 0 3 s t a te c o n v ic ti o n o n

A u g u s t 9 , 2 0 0 5 , a n d th e N e w M e x ic o S u p r e m e C o u r t d e n ie d h is p e ti t i o n f o r

c e rt i o r a r i o n S e p t e m b e r 2 7 , 2 0 0 5 .

          O n S e p t e m b e r 8 , 2 0 0 5 , S a e n z -G o m e z w a s o n c e a g a in f o u n d in t h e

U n i t e d S t a te s . H e w a s i n d i c te d f o r i l l e g a l r e e n tr y t o t h e U n i t e d S t a te s a f te r

d e p o r t a ti o n f o ll o w i n g a c o n v ic ti o n f o r a n a g g ra v a te d f e l o n y i n v i o l a ti o n o f 8

U . S . C . § 1 3 2 6 ( a ) ( 1 ) , ( 2 ) , a n d ( b ) ( 2 ) . S a e n z -G o m e z e n t e r e d a g u il t y p l e a

p u r s u a n t t o t h e te r m s o f a p le a a g r e e m e n t w i t h t h e g o v e rn m e n t, b u t r e s e r v e d

t h e r i g h t to c o n t e s t a p p l ic a t io n o f a t w e l v e - le v e l e n h a n c e m e n t f o r r e e n t ry

a f te r r e m o v a l f o ll o w i n g a c o n v ic ti o n f o r a n a g g ra v a te d f e l o n y, l e a v in g t h e

e n h a n c e m e n t i s s u e to t h e d is c r e ti o n o f th e d is t r i c t c o u r t . P u r s u a n t t o t h e

p l e a a g r e e m e n t , t h e g o v e rn m e n t a g r e e d to r e c o m m e n d a th r e e -l e v e l

r e d u c ti o n f o r a c c e p ta n c e o f r e s p o n s i b i l i t y a n d to r e c o m m e n d a s e n te n c e a t

t h e l o w e n d o f th e s e n te n c in g g u id e lin e r a n g e .

          The presentence report (“PSR”) indicated that the base level for

Saenz-G omez’s offense w as eight. See U .S.S.G. § 2L1.2(a). Tw elve levels

w e r e a d d e d , p u r s u a n t t o U .S . S . G . § 2 L 1 .2 ( b ) ( 1 ) ( B ) , b e c a u s e S a e n z - G o m e z

w a s p r e v io u s l y d e p o r t e d “ a f te r a c o n v ic ti o n f o r a f e l o n y d r u g t r a f f i c k in g

o f f e n s e f o r w h ic h th e s e n te n c e im p o s e d w a s 1 3 m o n th s o r l e s s .” U .S .S .G . §

2 L 1 . 2 ( b ) ( 1 ) ( B ) . T h e P S R n o t e d th a t t h e r e le v a n t c o n v ic ti o n w a s S a e n z -

                                                                -3-
G o m e z ’ s A p ri l 2 3 , 2 0 0 3 , s ta te f e lo n y c o n v ic tio n f o r h e r o in tr a f f ic k in g .

T h r e e le v e ls w e r e s u b t r a c te d f o r a c c e p ta n c e o f r e s p o n s i b i l i t y, r e s u l t i n g i n a

t o t a l o f f e n s e le v e l o f s e v e n te e n . U .S .S .G . § 3 E 1 .1 .

          A t s e n te n c in g , S a e n z -G o m e z o b je c te d to t h e P S R ’ s a p p li c a ti o n o f th e

t w e lv e - l e v e l e n h a n c e m e n t , a r g u i n g t h a t h i s A p r i l 2 3 , 2 0 0 3 , s t a te c o n v ic ti o n

w as not final at the time of his removal and therefore not a conviction w ithin

t h e m e a n i n g o f 8 U .S . C . § 1 3 2 6 ( b ) o r U .S . S . G . § 2 L 1 .2 , b e c a u s e h e w a s

d e p o r t e d p ri o r t o e x e rc is in g h is r i g h t to a d ir e c t a p p e a l o n th a t c o n v ic tio n .

T h e d is t r i c t c o u r t a c c e p te d th e tw e lv e - l e v e l i n c r e a s e a n d d e te r m i n e d th a t

S a e n z - G o m e z ’ s o f f e n s e l e v e l w a s s e v e n t e e n , w i th a c r im i n a l h i s to r y

c a te g o r y o f I I I , i n d i c a ti n g a g u id e li n e r a n g e o f t h i r t y t o t h i r t y- s e v e n (3 0 - 3 7 )

m o n t h s . T h e d is tr ic t c o u rt s e n te n c e d S a e n z - G o m e z to th ir ty m o n th s .

Saenz-G omez filed a timely notice of appeal.

                                                                 II.

           O n appeal, Saenz-G omez argues that the district court improperly

applied the twelve-level enhancement to his sentence because his 2003 state

conviction for heroin trafficking w as not final at the time of his removal,

a n d th e r e f o re is n o t a c o n v ic ti o n w i t h i n t h e m e a n i n g o f 8 U .S . C . § 1 3 2 6 ( b )

o r U . S . S . G . § 2 L 1 .2 ( b ) ( 1 ) ( B ) . S p e c i f i c a l ly, h e c o n t e n d s t h a t f o r a

c o n v ic ti o n t o s e r v e a s t h e b a s i s f o r d e p o r t a ti o n , t h a t c o n v ic ti o n m u s t b e

f in a l a n d a c o n v i c ti o n i s n o t f in a l f o r i m m i g r a ti o n p u r p o s e s b e f o r e d ir e c t

                                                                 -4-
a p p e a l h a s b e e n e x h a u s t e d o r w a iv e d . T h e r e f o re , a ju d g m e n t d o e s n o t

b e c o m e a c o n v i c t i o n w it h i n t h e m e a n i n g o f 8 U .S .C . § 1 3 2 6 ( b ) a n d U .S .S .G .

§ 2 L 1 . 2 ( b ) ( 1 ) ( B ) u n t i l t h e d ir e c t a p p e a l p r o c e s s h a s b e e n e x h a u s t e d o r

w a iv e d . B e c a u s e h e w a s d e p o r t e d b e f o r e h is d i r e c t a p p e a l p r o c e s s h a d b e e n

e x h a u s t e d o r w a iv e d , h e h a s n o “ c o n v ic ti o n p r i o r t o r e m o v a l ” to s e r v e a s t h e

b a s i s f o r t h e s e n te n c in g e n h a n c e m e n t a p p li e d b y t h e d is t r i c t c o u r t . T h e

g o v e r n m e n t a r g u e s t h a t t h e I l l e g a l I m m i g r a ti o n R e f o r m a n d I m m i g r a n t

R e s p o n s i b i l i t y A c t o f 1 9 9 6 ( “ I I R I R A ” ) e li m i n a te d th e f in a li t y r e q u ir e m e n t

f o r a n a l i e n ’s c o n v ic tio n , a s c o d if ie d in 8 U .S .C . § 1 1 0 1 ( a ) ( 4 8 ) ( A ) .

          W e r e v ie w i s s u e s o f s t a tu t o r y c o n s t r u c ti o n , i n c lu d i n g t h e d is t r i c t

c o u r t ’ s i n t e r p r e ta ti o n o f 8 U .S . C . § 1 3 2 6 , d e n o v o . W r i g h t v . F e d . B u r e a u o f

P r i s o n s , 4 5 1 F . 3 d 1 2 3 1 , 1 2 3 3 ( 1 0 t h C i r . 2 0 0 6 ) ; U n i t e d S t a te s v . G o n z a le z -

C o r o n a d o , 4 1 9 F . 3 d 1 0 9 0 , 1 0 9 2 ( 1 0 t h C i r . 2 0 0 5 ) . W e r e v ie w f o r c le a r e r r o r

t h e d is t r i c t c o u r t ’ s f a c t u a l f in d i n g s r e g a rd i n g s e n te n c in g a n d r e v ie w d e n o v o

i t s l e g a l i n t e r p r e ta ti o n o f th e s e n te n c in g g u i d e li n e s . U n i t e d S t a te s v .

A r a n d a - F lo re s , 4 5 0 F .3 d 1 1 4 1 , 1 1 4 4 ( 1 0 th C ir . 2 0 0 6 ) .

           S a e n z - G o m e z p l e d g u i l ty t o i l le g a l r e e n t r y o f a r e m o v e d a l i e n i n

v i o l a ti o n o f 8 U .S . C . § 1 3 2 6 ( a ) ( 1 ) , ( 2 ) , a n d ( b ) ( 2 ) . S e c ti o n 1 3 2 6 ( a ) p r o v i d e s

t h a t “ a n y a li e n w h o h a s b e e n d e n i e d a d m i s s i o n , e x c lu d e d , d e p o r t e d , o r

removed or has departed the U nited States” and later “enters, attem pts to

e n te r , o r i s a t a n y t i m e f o u n d in , t h e U n i t e d S t a te s ” s h a ll b e f in e d a n d

                                                                -5-
i m p r is o n e d f o r n o m o r e t h a n t w o ye a r s . 8 U .S .C . § 1 3 2 6 ( a ) . H o w e v e r ,

S e c ti o n 1 3 2 6 ( b ) p r o v i d e s t h a t a n y a li e n “ w h o s e r e m o v a l w a s s u b s e q u e n t t o a

c o n v i c t i o n f o r c o m m is s io n o f a n a g g r a v a te d f e lo n y . . . s h a ll b e . . .

i m p r i s o n e d n o t m o r e t h a n t w e n t y ye a r s . ” 8 U . S . C . § 1 3 2 6 ( b ) ( 2 ) ( e m p h a s i s

a d d e d ). I n t u r n , U .S . S . G . § 2 L 1 .2 p r o v i d e s f o r a b a s e o f f e n s e le v e l o f e ig h t

f o r u n l a w f u ll y e n te r i n g o r r e m a i n i n g i n t h e U n i t e d S t a te s , b u t a d e f e n d a n t

w h o “ p r e v i o u s ly w a s d e p o r te d , o r u n l a w f u l ly r e m a i n e d i n t h e U n i te d S t a t e s ,

a f te r a c o n v ic ti o n f o r a f e l o n y d r u g t r a f f i c k in g o f f e n s e f o r w h i c h th e

s e n te n c e i m p o s e d w a s 1 3 m o n t h s o r l e s s ” s h o u l d r e c e i v e a tw e lv e - l e v e l

e n h a n c e m e n t. U .S .S .G . § 2 L 1 .2 ( e m p h a s is a d d e d ) .

          T h i s c o u r t h a s l o o k e d t o 8 U . S . C . § 1 1 0 1 , a d e f i n i t io n s e c t i o n w i t h i n

t h e s a m e c h a p te r a s § 1 3 2 6 , t o i n t e r p r e t t h e m e a n i n g o f te r m s w i t h i n 8

U . S . C . § 1 3 2 6 ( b ) ( 2 ) . S e e e .g ., G o n z a le z -C o r o n a d o , 4 1 9 F . 3 d a t 1 0 9 2 - 9 3

( l o o k i n g t o 8 U .S .C . § 1 1 0 1 ( a ) ( 4 3 ) t o d e f i n e t h e t e r m “ a g g r a v a t e d f e l o n y”

f o u n d in § 1 3 2 6 ( b ) ( 2 ) ) . S i m i l a r l y, t h i s c o u r t a p p li e s t h e d e f i n i t i o n o f

“ c o n v i c t i o n ” f o u n d in 8 U .S .C . § 1 1 0 1 to U .S .S .G . § 2 L 1 .2 ( b ) . S e e e .g .,

U n i t e d S t a te s v . Z a m u d i o , 3 1 4 F . 3 d 5 1 7 , 5 2 1 - 2 2 ( 1 0 t h C i r . 2 0 0 2 ) . S e c ti o n

1101(a)(48)(A ) states:

          T h e te r m “ c o n v ic ti o n ” m e a n s , w i t h r e s p e c t t o a n a li e n , a f o r m a l
          j u d g m e n t o f g u il t o f th e a li e n e n te r e d b y a c o u rt , o r i f a d ju d i c a ti o n o f
          g u i l t h a s b e e n w i t h h e ld , w h e r e –

          ( i ) a ju d g e o r j u r y h a s f o u n d th e a li e n g u il t y o r t h e a li e n h a s e n te r e d a

                                                                 -6-
          p l e a o f g u i l ty o r n o l o c o n t e n d e r e o r h a s a d m i t te d s u f f i c i e n t f a c t s t o
          w a r r a n t a f in d i n g o f g u il t , a n d

          ( i i ) t h e ju d g e h a s o r d e r e d s o m e f o r m o f p u n is h m e n t, p e n a lt y, o r
          r e s tr a in t o n th e a lie n ’s lib e r t y to b e im p o s e d . 8 U .S .C . §
          1101(a)(48)(A) (emphasis added).

          T o i n t e r p r e t a s t a tu t e , w e f ir s t e x a m i n e th e p la in l a n g u a g e . U n i t e d

S t a te s v . J a c k s o n , 2 4 8 F . 3 d 1 0 2 8 , 1 0 3 0 ( 1 0 t h C i r . 2 0 0 1 ) , c e rt d e n ie d 5 3 4

U . S . 9 2 9 ( 2 0 0 1 ) . “ I f t h e s t a t u t o r y l a n g u a g e i s c l e a r , o u r a n a l ys i s o r d i n a r i l y

e n d s . ” I d . T h e c o u rt s h a v e “ c o n s i s t e n tl y h e ld t h a t w h e th e r a p a rt i c u la r

d i s p o s it i o n c o u n t s a s a ‘ c o n v i c ti o n ’ in t h e c o n t e x t o f a f e d e r a l s ta t u t e is a

m a tt e r o f f e d e r a l d e te r m i n a ti o n .” Z a m u d i o , 3 1 4 F . 3 d a t 5 2 1 ( c it i n g U n i t e d

S t a te s v . C u e v a s , 7 5 F . 3 d 7 7 8 , 7 8 0 ( 1 s t C i r . 1 9 9 6 ) ) . I n a d d it i o n , f e d e r a l l a w

d e f in e s t h e te r m “ c o n v ic ti o n ” a s u s e d in t h e im m i g r a ti o n c o n te x t. I d . ( c it i n g

W h i t e v . I.N .S ., 1 7 F .3 d 4 7 5 , 4 7 9 ( 1 s t C ir . 1 9 9 4 ) ) .

          T h e s t a te c o u rt f il e d a w r i t t e n ju d g m e n t a n d s e n te n c e o n A p r i l 2 3 ,

2 0 0 3 , m e m o ri a liz in g S a e n z -G o m e z ’ s f e lo n y d r u g tr a f f ic k in g c o n v ic tio n .

“ T h e t e r m ‘ c o n v ic ti o n ’ m e a n s , w i t h r e s p e c t t o a n a li e n , a f o r m a l j u d g m e n t o f

guilt of the alien entered by a court.” 8 U .S.C. § 1101(a)(48)(A ) (emphasis

a d d e d ). T h e s t a te c o u rt ’ s w r i t t e n ju d g m e n t a n d s e n te n c e f il e d o n A p r i l 2 3 ,

2 0 0 3 , f a ll s s q u a r e ly w i t h i n t h i s s t a tu t o r y l a n g u a g e a n d th e r e f o r e q u a li f ie s a s

a c o n v i c t io n u n d e r 8 U .S .C . § 1 3 2 6 ( b ) ( 2 ) a n d U .S .S .G . § 2 L 1 .2 ( b ) ( 1 ) ( B ) .

B e c a u s e S a e n z - G o m e z w a s d e p o r te d o n M a y 2 , 2 0 0 3 , n i n e d a ys a f t e r a



                                                                  -7-
f o r m a l j u d g m e n t o f g u il t w a s e n te r e d a g a i n s t h i m b y t h e c o u rt , h e w a s

“ r e m o v e d s u b s e q u e n t t o a c o n v ic ti o n f o r c o m m i s s i o n o f a n a g g r a v a te d

f e lo n y” a n d “ a f te r a c o n v ic ti o n f o r a f e l o n y d r u g t r a f f i c k in g o f f e n s e .” 8

U . S . C . § 1 3 2 6 (b )( 2 ); U .S .S .G . § 2 L 1 .2 ( b ) ( 1 ) ( B ) .

           S a e n z -G o m e z c i t e s s e v e ra l r u l e s o f s t a tu t o r y c o n s t r u c ti o n a n d lo o k s

to the legislative history of the IIR IRA in arguing that Congress intended its

d e f in i t i o n o f c o n v ic ti o n t o i n c lu d e a f i n a li t y r u l e , r e q u ir i n g e x h a u s t i o n o r

w aiver of the direct appeal process prior to labeling a judgment a

“ c o n v ic ti o n ” f o r i m m i g r a ti o n p u r p o s e s . H o w e v e r, “ it i s a w e ll e s t a b li s h e d

l a w o f s t a tu t o r y c o n s t r u c ti o n t h a t, a b s e n t a m b i g u i t y o r i r r a ti o n a l r e s u l t , t h e

l i t e r a l l a n g u a g e o f a s t a tu t e c o n tr o l s .” J a c k s o n , 2 4 8 F . 3 d a t 1 0 3 0 ( c it i n g

E d w a r d s v . V a l d e z , 7 8 9 F .2 d 1 4 7 7 , 1 4 8 1 ( 1 0 t h C i r. 1 9 8 6 ) ) . F u r th e r ,

“ [ w ] h e n th e m e a n i n g o f th e s t a tu t e is c le a r, i t i s b o t h u n n e c e s s a r y a n d

i m p r o p e r t o r e s o r t t o l e g is l a ti v e h is t o r y t o d i v i n e c o n g re s s i o n a l i n t e n t.”

U n i t e d S t a te s v . H u n t , 4 5 6 F . 3 d 1 2 5 5 , 1 2 7 0 ( 1 0 t h C i r . 2 0 0 6 ) ( q u o t i n g

E d w a r d s , 7 8 9 F . 2 d a t 1 4 8 1 ) . I n f a c t , S a e n z -G o m e z a d m i t s i n h i s b r i e f th a t

t h e d e f i n i t i o n o f c o n v ic ti o n f o u n d in 8 U .S . C . 1 1 0 1 ( a ) ( 4 8 ) ( A ) “ s a ys n o t h i n g

a b o u t t h e f in a lity re q u ir e m e n t.” A p p e lla n t B r i e f a t 1 8 .

          B e c a u s e th e p la in l a n g u a g e o f 8 U .S . C . 1 1 0 1 ( a ) ( 4 8 ) ( A ) i s c le a r a n d

d o e s n o t l e a d to a n ir r a ti o n a l r e s u l t , t h e s t a tu t o r y l a n g u a g e c o n tr o l s a n d th e

w r i t t e n ju d g m e n t f il e d a g a i n s t S a e n z -G o m e z is a c o n v ic ti o n f o r p u r p o s e s o f

                                                                   -8-
S e c ti o n 1 3 2 6 ( b ) a n d U .S . S . G . 2 L 1 .2 . F u r t h e r , b e c a u s e S a e n z - G o m e z w a s

r e m o v e d a f te r h i s c o n v ic ti o n f o r a f e l o n y d r u g t r a f f i c k in g o f f e n s e , t h e

district court properly applied the twelve-level enhancement provided in

U . S . S . G . § 2 L 1 .2 (b )( 1 )( B ).

                                                               III.

          W e A F F I R M t h e d is t r i c t c o u r t ’ s s e n te n c e .




                                                                -9-